Opinion issued May  22,  2008

 






In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00135-CV



OZARK CAPITAL CORPORATION, Appellant

V.

DAVID L. UDALL AND JEANNE UDALL, Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No.  862570



MEMORANDUM OPINION	Appellant Ozark Capital Corporation has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.